                                                       lusocSDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILEL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                           DOC#:
                                                             - - - -- - - -
NAMEL NORRIS ,                                          DATE FILED: :J/S /J.o'.2.o
                                                                               I

               Plaintiff,                            19-CV -663 7 (PAE) (BCM)
       -against-                                    ORDER
ROSELLA PIZZA, INC, et al. ,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic conference, plaintiff and

defendant/cross claimant, Hung Tao Realty, shall file any motions for default judgment against

defendant/cross claimant Rosella Pizza, Inc. no later than March 6, 2020. Plaintiff is directed to

promptly serve a copy of this Order on Rosella Pizza, Inc. and file proof of such service on ECF.

Dated : New York, New York
        February 5, 2020
                                              SO ORDERED.




                                                ~D
                                              BARBARAMOSES
                                              United States Magistrate Judge
